Exhibit 10.39

BLUE COAT SYSTEMS, INC.

2007 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

(US EMPLOYEES)

You have been granted restricted shares of Common Stock (the “Shares”) of Blue
Coat Systems, Inc. (the “Company”), in consideration for your services with the
Company, on the following terms:

 

Name of Recipient:

   «Name»

Total Number of Shares Granted:

   «TotalShares»

Board Approval Date:

   [Date]

Fair Market Value per Share on Grant Date:

   $[Value Per Share]

Total Fair Market Value of Award on Grant Date:

   $[Total Value]

Vesting Commencement Date:

   «VestDay»

Quarterly Vesting Dates:

   March 15th; June 15th; September 15th; December 15th

Vesting Schedule:

   ________ [specify number] Shares will vest on __________ (the “Initial
Vesting Date”), subject to your completion of continuous service as an employee
or consultant of the Company or a subsidiary of the Company (“Service”) from the
Vesting Commencement Date through the Initial Vesting Date. Thereafter, an
additional 6.25% of the Shares will vest on each of the next 12 Quarterly
Vesting Dates, subject to your completion of continuous Service during the
period between Quarterly Vesting Dates. ____ Shares will vest on _____ (“Final
Vesting Date”), subject to your completion of continuous Service during the
period between the last Quarterly Vesting Date and the Final Vesting Date.

You and the Company agree that these Shares are awarded under and governed by
the terms and conditions of the Restricted Stock Agreement, which is attached to
and made a part of this document, and the Company’s 2007 Stock Incentive Plan
(the “Plan”).



--------------------------------------------------------------------------------

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email. By your
signature below, you agree to pay any withholding taxes due on award, vesting or
transfer of the Shares.

 

RECIPIENT:     BLUE COAT SYSTEMS, INC.       By:           Title:     



--------------------------------------------------------------------------------

BLUE COAT SYSTEMS, INC.

2007 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

(US EMPLOYEES)

 

Grant    On the terms and conditions set forth in the Notice of Restricted Stock
Award and this Restricted Stock Agreement (“Agreement”), the Company hereby
grants to you the number of Shares set forth in the Notice of Restricted Stock
Award. Terms not defined in this Agreement shall have the meaning set forth in
the 2007 Stock Incentive Plan (the “Plan”), incorporated herein by reference.
Payment for Shares    No payment is required for the Shares that you are
receiving, except for satisfying any withholding taxes that may be due as a
result of the grant of this award, the vesting of the Shares or the transfer of
the Shares. Vesting    The Shares will vest and become non-forfeitable in
installments, as shown in the Notice of Restricted Stock Award. No additional
Shares vest after your service as a Non-Employee Member of the Board or an
Employee or Consultant of the Company or a Parent, Subsidiary or Affiliate
(“Service”) has terminated for any reason. Change in Control   

In the event of a Change in Control, then the vesting of the Shares will not
automatically accelerate unless this award is, in connection with the Change in
Control, not to be assumed by the successor corporation (or its parent) or to be
replaced with a comparable award for shares of the capital stock of the
successor corporation (or its parent). The determination of award comparability
will be made by the Committee, and its determination will be final, binding and
conclusive.

 

The vesting of the Shares may also be accelerated in the event of certain
reorganizations, as provided under Section 12.3 of the Plan.

Involuntary Termination After a Change in Control    If in connection with a
Change in Control the award is assumed by the successor corporation (or its
parent) and you experience an Involuntary Termination within eighteen months
following such Change in Control, the vesting of the Shares will automatically
accelerate so that this award will, immediately before the effective date of the
Involuntary Termination, become fully vested for all of the Shares at the time
subject to this award.



--------------------------------------------------------------------------------

   An Involuntary Termination means the termination of your Service by reason
of: (a) your involuntary dismissal or discharge by the Company (or the Parent,
Subsidiary or Affiliate employing you) for reasons other than Cause; (b) your
voluntary resignation following (1) a change in your position with the Company
which materially reduces your level of responsibility, (2) a reduction in your
level of base salary or (3) a relocation of your place of employment by more
than fifty (50) miles, provided and only if such change, reduction or relocation
is effected by the Company without your consent; or any other reason approved by
the Committee. Forfeiture    If your Service terminates for any reason, then
this award will automatically terminate (and the Shares shall be forfeited) with
respect to any Shares that (a) have not vested before your termination date and
(b) do not vest as a result of the termination. You will receive no payment for
any Shares that are forfeited under this Agreement. The Company determines when
your Service terminates for this purpose. Leaves of Absence and Part-Time Work
  

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy or the terms
of your leave. But your Service terminates when the approved leave ends, unless
you immediately return to active work.

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave.

Stock Certificates    The certificates for Shares that have not vested may be
held in escrow by the Company. Restrictions on Delivery    The Company reserves
the right to restrict, in whole or in part, the delivery of vested shares
pursuant to your award prior to the satisfaction of all legal requirements
relating to the issuance of such shares, to their registration, qualification or
listing or to an exemption from registration, qualification or listing. Voting
Rights    You may vote your Shares even before they vest until or unless such
Shares are forfeited. Withholding Taxes    No stock certificates will be
released to you unless you have made arrangements, acceptable to the Company, to
pay any and all withholding taxes that may be due as a result of (a) the grant
of this award, (b) the vesting of the Shares or (c) the transfer of the Shares
to you. With the Company’s consent, these arrangements may include
(i) withholding Shares of Company stock granted hereunder with a Fair Market
Value equal to or less than the minimum amount of taxes the Company is required
to withhold, (ii) surrendering shares that

 

2



--------------------------------------------------------------------------------

   you previously acquired or (iii) the payment of withholding taxes from the
proceeds of the sale of Shares through a Company-approved broker. The Fair
Market Value of the shares you surrender, determined as of the date taxes
otherwise would have been withheld in cash, will be applied as a credit against
the withholding taxes. The Company reserves the right to withhold Shares
pursuant to clause (i) or to withhold from any other amounts due to you from the
Company if you have not satisfied your tax withholding obligations. Restrictions
on Resale    Unvested Shares may not be transferred by you, and the Company may
take such action as it deems appropriate to enforce the foregoing. You agree not
to sell any vested shares when applicable laws, Company policies or an agreement
between the Company and its underwriters prohibit a sale. This restriction will
apply during your Service and for such period of time after the termination of
your Service as the Company may specify. No Retention Rights    None of the
Notice of Restricted Stock Award, this Agreement, or your award gives you the
right to be retained by the Company or a Parent, Subsidiary or Affiliate in any
capacity. The Company and any Parent, Subsidiary or Affiliate reserve the right
to terminate your Service at any time, with or without cause. Adjustments    In
the event of a stock split, a stock dividend or a similar change in Company
stock, the number of Shares that have not been transferred to you and remain
subject to this award may be adjusted pursuant to the Plan. Applicable Law   
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions). The Plan and Other
Agreements   

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Company’s
Finance Department.

 

This Agreement, together with the Notice of Restricted Stock Award and the Plan,
constitute the entire understanding between you and the Company regarding this
award. Any prior agreements, commitments or negotiations concerning this award
are superseded. This Agreement may be amended only by another written agreement
between the parties.

You agree to all of the terms and conditions described above and in the
Company’s 2007 Stock Incentive Plan.

 

3